Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 20 July 2022 as a Request for Continued Examination filed in response to the Final Office Action issued 21 April 2022.  Claims 1, 4, 11, 14 have been amended and the amendments carefully considered.  Claims 3, 13, and 21-30 are cancelled.  Claims 1, 2, 4-12, 14-20 are pending and considered below.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 20 July 2022, with respect to the rejection of all pending claims 1, 2, 4-12, 14-20 have been fully considered and are persuasive.  Applicants amendments to the claims more precisely claiming the implementation of a predictive convolutional neural network as applied to time series data for a plurality of subintervals results in the present combination of Rose in view of Fonseca and Falnkenborg being overcome.  Therefore the rejection of all pending claims under 35USC 103 has been withdrawn. 

Reasons for Allowance
Claims 1, 2, 4-12, 14-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Rose et al. (20130226828) in view of Fonseca et al. (20150058105) and Falkenborg et al. (20110313900) discloses a method and system comprising: 
receiving, with at least one processor, transaction data representative of a plurality of transactions between the financial device holder and at least one merchant over a first time interval; 
generating, with at least one processor, time series data based on the transaction data, the time series data comprising: (i) a plurality of subintervals over the first time interval; and (ii) a set of generated statistical parameters for each of the plurality of subintervals, the set of statistical parameters based at least partially on at least one of the following: transaction count; transaction amount; transaction date; transaction day of week; transaction time of day; transaction merchant type; or any combination thereof; 
the financial device holder has a financial device with primacy in the first time interval and has no financial device with primacy in a second time interval; 
the financial device holder has no financial device with primacy in the first time interval and has a financial device with primacy in the second time interval; or 
the financial device holder has a financial device with primacy in the first time interval and has a different financial device with primacy in the second time interval; 
in response to determining that the probability of primary financial device primacy change satisfies a threshold, generating, with at least one processor and based at least partially on the probability of primary financial device primacy change for the financial device holder, at least one communication to at least one issuer and/or the financial device holder; 
receiving, with at least one processor, new transaction data representative of a plurality of transactions between the financial device holder and the at least one merchant over the second time interval; 
generating, with at least one processor, new time series data based on the new transaction data, the new time series data comprising a plurality of subintervals over the second time interval; 
transmitting, with at least one processor and based at least partially on the new probability of primary financial device primacy change for the financial device holder, at least one of the following: (i) the at least one communication to the at least one issuer indicating a likelihood of the financial device holder changing their primary financial device; (ii) the at least one communication to the financial device holder to discourage the financial device holder from changing their primary financial device or encourage the financial device holder to change their primary financial device; or (iii) any combination thereof.

However, the combination of Rose in view of Fonseca and Falkenborg does not teach at least: 
determining, with at least one processor, a probability of primary financial device primacy change for the financial device holder by applying the predictive CNN model to the time series data, wherein applying the predictive CNN model to the time series data comprises usinq at least one input laver of the predictive CNN model comprising at least part of the time series data associated with the financial device holder for the plurality of subintervals; 
generating, with at least one processor, a predictive convolutional neural network (CNN) model configured to: (i) receive an input of time-interval-based transaction data; and (ii) output a probability of primary financial device primacy change, wherein the predictive CNN model is trained based on historic transaction data, wherein a financial device with primacy is used more frequently than other financial devices of the financial device holder, and wherein a primacy change comprises one of the following events:
determining, with at least one processor, a new probability of primary financial device primacy change for the financial device holder by applying an updated version of the predictive CNN model to the new time series data, wherein the predictive CNN model is updated in the second time interval at least partially based on at least one prior probability prediction determined from application of the predictive CNN model to prior-generated time series data in the first time interval. 

Moreover, the missing claimed elements from the combination of Rose in view of Fonseca and Falkenborg are not found in a reasonable number of references as considered as a combination.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Rose in view of Fonseca and Falkenborg because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for such a combination.  

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See References Cited form 892
See Shen et al. (20190066110) for disclosures related to the implementation of convolutional neural networks with respect to financial transaction and predictions
See Sun et al. (20180260697) for disclosures related to the analysis of multidimensional time series data implemented by convolutional neural networks
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682